— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Westchester County, dated May 8, 1978, which denied their motion to transfer the case from the County Court to the Supreme Court. Order affirmed, with $50 costs and disbursements. Under all the circumstances, Special Term did not abuse its discretion in refusing to remove the case from the County Court to the Supreme Court. Damiani, J. P., Titone, O’Connor and Martuscello, JJ., concur.